Citation Nr: 1721058	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-44 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

In April 2016, the Board remanded the claim to afford the Veteran a VA examination to further develop his claim for a higher disability rating.  The matter is now back before the Board for appellate consideration.  


FINDING OF FACT

The Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  The Veteran was afforded VA examinations in connection with his claim in February 2010 and in June 2016.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in June 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior April 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

With regards to the Veteran's PTSD claim, the Veteran is currently assigned a 50 percent rating since March 2010.  Under the Diagnostic code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

In February 2009, the Veteran's wife submitted a buddy statement describing the Veteran's mental and physical state affected by his PTSD.  She stated that the Veteran has neglected his relationship with his family (her children and grandchildren) and refuses to visit anyone.  He does not like crowds, loud noises, and prefers to be alone and watches television at home.  Furthermore, he works long hours and shows signs of depression once he leaves work.  These statements were later corroborated by the Veteran's psychiatric examinations at VA treatment facilities.  

The Veteran's treatment records from September 2009 showed that he suffered from intrusive thoughts and memories of his experiences during the Vietnam War.  He has become highly irritable, pessimistic, tense, sad and cries at the memories.  He told the physician that he isolates himself from the outside world in his apartment and spends a lot of his time watching television.  The Veteran stays busy at work and uses it as a distraction to deal with his PTSD symptoms.  At a previous psychiatric examination in July 2009, the physician noted that the Veteran was casually dressed, well-groomed, and displayed a cooperative attitude.  Throughout the visit, the Veteran was able to maintain focus and expressed his feelings of anger, agitation, restlessness, depression, sadness over the past month.  He told the examiner that he has become jumpy, self-critical, withdrawn, impatient and tearful.  During the interview, the Veteran denied homicidal ideation or suicidal thoughts and did not show signs of imminent risk of possible suicide.  The physician did not find that the Veteran had a problem with impulsivity even with ready access to weapons at home.  

The Veteran was afforded a VA examination in February 2010.  There, the Veteran reported frequent and moderate psychiatric symptoms.  He continues to live in isolation and struggles with anger and irritability.  He told the examiner that he has held multiple jobs in the past ten years.  He explained that he has had to change jobs multiple times because of his anger problem and struggles to control it.  The Veteran also reported that he only sleeps about four hours a night and still experiences nightmares.  He has been married to his wife for twenty two years and believes that his marriage is 'good,' but he recognizes that his wife does suffer as a result of his PTSD.  While he has a strong relationship with his wife, he does not maintain a relationship with her children, and has no friends of his own due to his symptoms.  During the examination, the Veteran admitted to have suicidal ideations in the past (during his deployment), but told the examiner that he does not currently have suicidal or homicidal thoughts.  He also denied any delusions and hallucinations.  Throughout the visit, the Veteran showed good hygiene and maintained good focus and eye contact, and did not display any inappropriate behaviors.  He did not report any memory loss or impairment, no obsessive ritualistic behavior that interfere with his routine activities.  The examiner also noted that the Veteran did not suffer from panic attacks or disorientation to time and place, and did not display any problems with impulse control.

In June 2016, the Veteran was afforded another VA examination for an updated psychiatric evaluation.  There, the examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  At the date of this examination, the Veteran is now unemployed.  He continues to live with his wife and described his relationship with her, as "the best ever."  He still does not have any friends and expressed that he was disinterested in pursuing new relationships.  Since his last visit, he likes to spend time alone and enjoys doing yard work.  He continues to experience recurrent, involuntary, and intrusive distressing memories of the traumatic events, and makes efforts in trying to avoid them.  He has displayed a diminished interest and participation in significant activities, and feels detachment from others.  The Veteran continues to experience irritable behavior, angry outbursts, hypervigilance, exaggerated startled response, sleep disturbances, and concentration problems.  The examiner noted that the Veteran was neatly groomed and was casually dressed.  He did not display any problems with memory and seemed aware of his surroundings.  The Veteran also showed a positive attitude and had a cooperative manner.  In closing, the examiner did not find any signs of hallucinations or suicidal ideations.  

Based on the Veteran's history of psychiatric reports and wife's statement, the Board finds that an evaluation of 50 percent for the Veteran's PTSD is warranted.  The Board however, acknowledges that in December 2012, the Veteran was admitted to a hospital for suicidal thoughts.  In the days leading up to hospitalization, his wife noticed that the Veteran has shown a lack of care for his hygiene and that he did not want to talk.  He refused to attend church, and preferred to sleep all day, displaying low energy and low appetite.  The Veteran remained at the hospital for one full week and showed signs of improvement.  His anxiety and depression began to improve and his sleeping routine started to return to normal.  While he still isolated himself in his room, he was calmer and showed signs of increased energy.  At the end of his hospital stay, he denied suicidal thoughts, homicidal ideations, and did not have any hallucinations.  He told the physician that he wanted to continue living so that he may be with his wife.  

While suicidal ideation is one of the characteristics under a 70 percent disability rating, this symptom was not noted in the Veteran's treatment notes and the majority of the evidence of record during this time.  Aside from the December 2012 hospitalization, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating or higher.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  Thus, the self-reporting presence of a suicidal ideation does not rise to the level of severity of the symptomatology required for a 70 percent rating.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013).

Overall, the Board finds that the entirety of the Veteran's symptoms depicts a level of disability that more closely approximates occupational and social impairment with reduced reliability and productivity.  The Veteran reported difficulty in his friendships, preferring isolation instead.  However, the examinations of record document good judgment as well as normal abstract thinking.  The Veteran reported depressed mood, chronic sleep problems, and anxiety, but not of such frequency, severity and duration as to equate to the level of disability set out in the criteria for a 70 percent evaluation.  

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD.  However, the Veteran's symptoms described in both the medical report and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 100 percent disability evaluation.  The Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Overall, his symptoms are generally more consistent with a 50 percent rating, and thus, a 50 percent rating is warranted for the period of the appeal.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board opines that the symptomatology and impairments caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  



ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.  




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


